Undoubtedly, the indictment was subject to motion to quash, but I doubt if the defects therein can be taken advantage of by habeas corpus. Some defects are cured by failing to seasonably object thereto, and some are cured by judgment and verdict. It is a rule of evidence that malice may be implied from the intentional doing of a wrongful act. After verdict and judgment, I think this same implication might be indulged as to the indictment when attacked — not directly by writ of error — but *Page 1279 
by writ of habeas corpus. See Jackson v. State, 71 Fla. 342; 29 C. J. 41 et seq.